Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the preliminary amendment filed on 07/13/22.
Claims 1-20 have been canceled. New claims 21-25 are pending and have been examined.
Priority



Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 11/538154, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 11/538154 fails to disclose a rotary output member, a tool mounting portion, a rotary drive transmission, a rotary drive gear, first rotary driven gear, a rotational transmission assembly, and a second rotary output member. Accordingly, claims 21-24 are not entitled to the benefit of the prior application. 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/14/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotary output member, tool mounting portion, rotary drive transmission, rotary drive gear, first rotary driven gear, rotational transmission assembly, second rotary output member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hoffman (6,786,382).
	Regarding claim 21, Hoffman discloses a surgical system, comprising: a rotary output member (156; Fig.7) operably supported by a housing; a surgical end effector (12), comprising: a first jaw and a second jaw (18, 16), wherein one of said first jaw and said second jaw is movable relative to the other of said first jaw and said second jaw between open and closed positions upon application of jaw control motions thereto; and a firing member (14) axially movable between a starting position and an ending position within said first jaw and said second jaw, said firing member configured to slidably engage each of said first jaw and said second jaw upon application of a firing motion thereto to affirmatively orient said first jaw and said second jaw relative to each other at a desired spacing orientation (Figs. 3-5) and wherein said surgical system further comprises: an elongate shaft assembly (22) operably coupled to said surgical end effector and defining a longitudinal tool axis, said elongate shaft assembly comprising a firing shaft (134, 140) operably interfacing with said firing member to apply said firing motion thereto, said firing shaft (134, 140) defining a firing shaft axis that is parallel to said longitudinal tool axis; and a firing drive member (138) operably coupled to said firing shaft and is configured to interface with said rotary output member (156 via gear 136), wherein said rotary output member (156) rotates about a first rotary output axis such that rotation of said rotary output member about said first rotary output axis imparts a firing motion to said firing member to thereby axially move said firing member within said first jaw and said second jaw (Fig. 6).
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (6,786,382) in view of Tierney et al. (7,524,320).
	Regarding claim 22, Hoffman discloses a surgical instrument substantially as claimed comprising an elongated shaft (22) operably coupled to a housing, and manual operated actuator (28) configured to impart rotary motion to the rotary member (156); and a rotary drive transmission (136) in operable engagement with said firing drive member and said rotary output member Hoffman also discloses wherein all of the manually operated functions of the instrument could be powered (i.e. electro-mechanically) and/or remotely controlled, but fails to disclose a tool mounting portion operably coupled to said elongate shaft assembly and configured to be releasably coupled to said housing, said tool mounting portion rotatably supporting firing drive member thereon in operational engagement with said firing shaft. Tierney teaches these features. Tierney discloses a tool mounting portion (110) operably coupled to an elongate shaft assembly (102; Fig. 4) and configured to be releasably coupled to a stapler applier housing (108), said tool mounting portion (110) rotatably supporting said firing drive member thereon in operational engagement with said firing shaft via driven elements (118) for the purposes of mounting the instrument on a robotic arm and remotely operating the instrument. It would have been obvious to one having ordinary skills in the art to have provided Hoffman’s instrument with a mounting portion as taught by Tierney in order to remotely and robotically operated the instrument. 
	Regarding claim 23, Tierney also discloses a rotary drive transmission comprises: rotary drive gear (134; Figs. 7C-7E, 14C) rotatably supported on said tool mounting portion; and a first rotary driven gear (118) in meshing engagement with said rotary drive gear and said firing drive member.
	Regarding claim 24, Tierney also discloses wherein said elongate shaft assembly comprises: a hollow outer tube (102; Figs. 5a-5B), said hollow outer tube operably supporting said firing shaft therein; and a rotational transmission assembly operably supported on said tool mounting portion and configured to operably interface with a second rotary output member of the surgical system to receive a second rotary output motion therefrom to thereby selectively rotate said elongate shaft assembly about said longitudinal tool axis (A3; Figs. 5A-4B).
	Regarding claim 25, Tierney also discloses wherein said rotational transmission assembly comprises: a rotation drive gear (134) operably interfacing with said second rotary output member (122a); a rotation driven gear (118) in meshing engagement with said rotation drive gear (134); and a rotation gear (not shown numerically in fig. 4B at the vicinity of A3) on an outer portion of said hollow outer tube and in meshing engagement with said rotation driven gear (118) and wherein said second rotary output member rotates about a second rotary output axis that is transverse to said firing shaft axis such that rotation of said second rotary output member about said second rotary output axis rotates said hollow outer tube and said surgical end effector about said firing shaft axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731